                                            Case 4:17-cr-00554-PJH Document 177 Filed 07/17/20 Page 1 of 8




                                  1

                                  2

                                  3

                                  4                                     UNITED STATES DISTRICT COURT

                                  5                                    NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7         UNITED STATES OF AMERICA
                                                                                           Case No.    4:17-cr-554-PJH-03
                                  8                       Plaintiff,

                                  9               v.                                       ORDER DENYING MOTION FOR
                                                                                           COMPASSIONATE RELEASE AND
                                  10        ERIK SILVA,                                    GRANTING LEAVE TO FILE SECOND
                                                                                           MOTION ON LIMITED GROUND
                                  11                      Defendant.
                                                                                           Docket No. 169
                                  12
Northern District of California
 United States District Court




                                  13

                                  14            Before the court is the represented motion, initially filed pro se, of defendant Erik
                                  15   Silva for reduction of sentence to time served pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) for
                                  16   compassionate release due to the severity of the COVID-19 pandemic affecting the
                                  17   Federal Correctional Institution where he is incarcerated and the risk of serious
                                  18   complications from COVID-19 due to his chronic and severe medical conditions. Dkt.
                                  19   169, 174. The government opposes the request. Dkt. 172. For the reasons set forth
                                  20   below, Silva’s motion for compassionate release is DENIED with leave to file a second
                                  21   motion on a limited ground.
                                  22   I.       BACKGROUND
                                  23            On October 26, 2017, a grand jury returned an indictment charging Silva with four
                                  24   controlled substance offenses: Count One for conspiracy to distribute and possess with
                                  25   the intent to distribute 500 grams or more of a mixture and substance containing
                                  26   methamphetamine, and 500 grams or more of a mixture and substance containing
                                  27   cocaine, in violation of 21 U.S.C. §§ 846, 841(a)(1), (b)(1)(A), and (b)(1)(B); Count Two
                                  28   for distribution of methamphetamine in violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(C);
                                                                                       1
                                          Case 4:17-cr-00554-PJH Document 177 Filed 07/17/20 Page 2 of 8




                                  1    Count Three for distribution of 50 grams or more of methamphetamine in violation of 21

                                  2    U.S.C. §§ 841(a)(1) and (b)(1)(A)(viii); and Count Four for distribution of 50 grams or

                                  3    more of a mixture and substance containing methamphetamine in violation of 21 U.S.C.

                                  4    §§ 841(a)(1) and (b)(1)(B)(viii).

                                  5           On June 20, 2018, Silva entered a guilty plea pursuant to a written plea agreement

                                  6    as to Count One of the indictment for conspiracy to distribute and possess with intent to

                                  7    distribute 500 grams or more of a mixture and substance containing methamphetamine in

                                  8    violation of 21 U.S.C. §§ 846 and 841(a)(1) and (b)(1)(A). On September 19, 2018, the

                                  9    court imposed a sentence, as amended on October 4, 2018, of a 57-month term of

                                  10   imprisonment; three years supervised release; and $100 special assessment. The

                                  11   government agrees that Silva has served 32 months of his 57-month term of

                                  12   imprisonment, with an anticipated release date of November 16, 2021, assuming good
Northern District of California
 United States District Court




                                  13   time credit reduction.

                                  14          Silva is 27 years old, serving his sentence at FCI Butner Medium I in North

                                  15   Carolina. Silva tested positive for COVID-19 on April 23, 2020, was routinely monitored

                                  16   and presented no symptoms of COVID-19, and remains asymptomatic. As of July 16,

                                  17   2020, the Bureau of Prisons website (https://www.bop.gov/coronavirus/) reports that five

                                  18   inmates at FCI Butner Medium I are positive for COVID-19, with 200 recovered inmates

                                  19   and 30 recovered staff members, and nine inmate deaths.

                                  20          It is undisputed that Silva suffers from Type I diabetes requiring insulin injections

                                  21   three times a day, hypertension, blindness in his left eye caused by diabetic retinopathy,

                                  22   and impaired vision and rapidly progressing cataracts in his right eye requiring cataract

                                  23   removal; an ulcer on his left foot was treated by prison health services; and he reported

                                  24   that he takes blood pressure medication to help prevent damage to kidneys. Gilbert

                                  25   Decl., Ex. A (under seal). Silva has not cited documentation in his prison medical records

                                  26   to support his initial assertions of a compromised immune system and kidney failure. On

                                  27   May 7, 2020, Silva submitted an inmate request for compassionate release or home

                                  28   confinement to the Warden of FCI Butner. The BOP denied Silva’s request to be


                                                                                     2
                                             Case 4:17-cr-00554-PJH Document 177 Filed 07/17/20 Page 3 of 8




                                  1    designated for home confinement, and on June 26, 2020, the Warden at FCI Butner

                                  2    denied Silva’s request for Compassionate Release. Gilbert Decl., Exs. C–E.

                                  3             Silva, proceeding in pro per, filed the instant motion for compassionate release on

                                  4    June 23, 2020. The court appointed CJA counsel to represent Silva on the motion for

                                  5    compassionate release. The government filed an opposition, and counsel for Silva filed a

                                  6    reply brief. The court determines that the matter is suitable for determination without a

                                  7    hearing and is submitted on the papers.

                                  8    II.      DISCUSSION

                                  9             A.    Compassionate Release

                                  10                  1.     Legal Standard

                                  11            A court generally may not correct or modify a prison sentence once it has been

                                  12   imposed, unless expressly permitted by statute or by Rule 35 of the Federal Rules of
Northern District of California
 United States District Court




                                  13   Criminal Procedure. United States v. Penna, 319 F.3d 509, 511 (9th Cir. 2003). The

                                  14   court may modify a previously imposed sentence upon motion of the BOP or motion of

                                  15   the defendant under the compassionate release provision of 18 U.S.C. § 3582(c)(1)(A)(i),

                                  16   as amended by the First Step Act which added a provision to allow defendants, not only

                                  17   the Director of the BOP, to file a motion for reduction of sentence after exhausting

                                  18   administrative remedies or waiting 30 days after the warden’s receipt of a request. See

                                  19   United States v. Shields, 2019 WL 2359231 at *1 (N.D. Cal. June 4, 2019) (citations

                                  20   omitted). Section 3582(c)(1)(A)(i) now provides that the court may reduce an imposed

                                  21   term of imprisonment “upon motion of the Director of the Bureau of Prisons, or upon

                                  22   motion of the defendant after the defendant has fully exhausted all administrative rights to

                                  23   appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf or

                                  24   the lapse of 30 days from the receipt of such a request by the warden of the defendant’s

                                  25   facility, whichever is earlier,” after considering the applicable factors set forth in section

                                  26   3553(a), if it finds that “extraordinary and compelling reasons warrant such a reduction”

                                  27   and “that such a reduction is consistent with applicable policy statements issued by the

                                  28   Sentencing Commission.”


                                                                                      3
                                          Case 4:17-cr-00554-PJH Document 177 Filed 07/17/20 Page 4 of 8




                                  1                  2.     Requirements for Relief

                                  2           As applicable to Silva’s motion, compassionate release is warranted if the court

                                  3    finds that extraordinary and compelling reasons warrant such a reduction, after

                                  4    considering the applicable § 3553(a) factors, and that such a reduction is consistent with

                                  5    applicable policy statements issued by the United States Sentencing Commission. 18

                                  6    U.S.C. § 3582(c)(1)(A)(i). The policy statement applicable to § 3582(c)(1)(A) motions,

                                  7    U.S.S.G. § 1B1.13, states the statutory requirements of extraordinary and compelling

                                  8    reasons, consideration of § 3553(a) factors, and reduction consistent with the policy

                                  9    statement, and further requires that the court determine that the defendant is not a

                                  10   danger to the safety of any other person or to the community, as provided in 18 U.S.C.

                                  11   § 3142(g). U.S.S.G. § 1B1.13(2).

                                  12                        a.      Extraordinary and Compelling Reasons
Northern District of California
 United States District Court




                                  13          The application notes to the § 1B1.13 policy statement identify physical or medical

                                  14   conditions that meet the “extraordinary and compelling” requirement as those where the

                                  15   defendant is (i) suffering from a terminal illness, or (ii) suffering from a serious physical or

                                  16   medical condition, suffering from a serious functional or cognitive impairment, or

                                  17   experiencing deteriorating physical or mental health because of the aging process, “that

                                  18   substantially diminishes the ability of the defendant to provide self-care within the

                                  19   environment of a correctional facility and from which he or she is not expected to

                                  20   recover.” U.S.S.G. § 1B1.13, cmt. n.1(A).

                                  21          To establish extraordinary and compelling reasons in support of his

                                  22   compassionate release motion, Silva asserts that he has Type I diabetes and

                                  23   hypertension, which the Centers for Disease Control and Prevention recognize might

                                  24   increase the risk for severe illness from COVID-19. See https://www.cdc.gov/coronavirus

                                  25   /2019-ncov/need-extra-precautions/people-with-medical-conditions.html (updated June

                                  26   25, 2020). The government does not dispute that these underlying health conditions

                                  27   might increase the risk of severe illness, and concedes the possibility that chronic health

                                  28   conditions that are known to elevate the risk of complications due to COVID-19,


                                                                                      4
                                          Case 4:17-cr-00554-PJH Document 177 Filed 07/17/20 Page 5 of 8




                                  1    combined with the heightened risk of infection while incarcerated in a prison that

                                  2    experiences a COVID-19 outbreak, may satisfy the “extraordinary and compelling”

                                  3    standard as set forth in the application note to U.S.S.G. § 1B1.13. Opp. at 9–10. The

                                  4    government points out, however, that Silva has already contracted and recovered from

                                  5    COVID-19 with no symptoms or complications. The government has also demonstrated

                                  6    that the BOP has taken extensive screening, social distancing, sanitation, and testing

                                  7    measures to prevent and stop the spread of COVID-19 at the Butner Federal Correctional

                                  8    Complex. Gilbert Decl., Exs. F, G. The court finds that Silva’s own medical history

                                  9    reflecting lack of symptoms and apparent recovery after contracting COVID-19 minimize

                                  10   the risk of potential complications from COVID-19 due to his underlying medical

                                  11   conditions. On this record, Silva’s hypertension and Type I diabetes do not constitute an

                                  12   extraordinary and compelling reason for a reduction of sentence. See United States v.
Northern District of California
 United States District Court




                                  13   Luck, 2020 WL 3050762, at *2 (N.D. Cal. June 8, 2020) (“Chronic conditions that can be

                                  14   managed in prison are not a sufficient basis for compassionate release.”) (citing United

                                  15   States v. Ayon-Nunez, 2020 WL 704785, at *2–3 (E.D. Cal. Feb. 12, 2020)).

                                  16          Silva also argues that he is medically vulnerable due to COVID-19 because he

                                  17   requires cataract surgery to preserve vision in his right eye, having lost vision in his left

                                  18   eye, and represents that FCI Butner is in lockdown with no foreseeable opportunity for

                                  19   Silva to receive the cataract removal procedure. Dkt. 174 at 2. As the government points

                                  20   out, vision impairment is not a risk factor that would render Silva more susceptible to

                                  21   severe complications from COVID-19. Opp. at 11. Because Silva’s cataract diagnosis

                                  22   does not put him at a greater risk of severe illness from COVID-19, this ground for

                                  23   seeking compassionate release is DENIED.

                                  24          To the extent that Silva asserts that cataract removal surgery is necessary to

                                  25   prevent complete blindness, this presents an altogether independent ground for seeking

                                  26   compassionate release that was not squarely presented as a serious medical condition

                                  27   separate from the risk of COVID-19 complications. Silva asserts that the cataract

                                  28   extraction procedure is unavailable at the correctional institution due to lockdown, but


                                                                                      5
                                          Case 4:17-cr-00554-PJH Document 177 Filed 07/17/20 Page 6 of 8




                                  1    provides no evidence to support this assertion, such as medical records or

                                  2    communications from the prison’s health services indicating that the procedure is

                                  3    unavailable for the foreseeable future, particularly in light of medical records indicating

                                  4    that prison health services requested an expedited ophthalmology off-site procedure with

                                  5    a target date of July 22, 2020. Gilbert, Ex. A at 1. For its part, the government does not

                                  6    sufficiently address the severity of this serious medical condition, other than

                                  7    acknowledging that BOP medical staff concurred with an outside ophthalmologist’s

                                  8    recommendation for cataract extraction and requested that the procedure be expedited,

                                  9    nor does the government address whether prison restrictions due to the pandemic have

                                  10   impacted delivery of health services and diminished Silva’s “ability of the defendant to

                                  11   provide self-care within the environment of a correctional facility.”

                                  12          Because the parties have not adequately investigated or briefed the issue whether
Northern District of California
 United States District Court




                                  13   the “rapidly progressing” cataract in Silva’s right eye, and the asserted unavailability of

                                  14   the necessary extraction procedure under current conditions at FCC Butner, would

                                  15   constitute an extraordinary and compelling reason warranting reduction of sentence

                                  16   pursuant to § 3582(c)(1)(A)(i), the court GRANTS LEAVE TO FILE A SECOND MOTION

                                  17   FOR COMPASSIONATE RELEASE, if warranted, on the sole ground that the cataract

                                  18   removal procedure necessary to prevent total blindness is not available to Silva while

                                  19   incarcerated.

                                  20                        b.     Section 3553(a) Factors

                                  21          Considering the applicable § 3553(a) factors, the court finds that a reduction of

                                  22   Silva’s 57-month custodial sentence to time served where he has served only 32 months,

                                  23   or about 56% of his prison sentence, would not serve the need for the sentence to reflect

                                  24   the seriousness of the offense, to promote respect for the law, to provide just punishment

                                  25   for the offense, to afford adequate deterrence to criminal conduct, or to protect the public

                                  26   from further crimes of the defendant. See 18 U.S.C. § 3553(a)(2)(A)–(C). Looking to the

                                  27   nature and circumstances of the offense and the history and characteristics of the

                                  28   defendant, Silva admitted that from at least February 1 through October 19, 2017, he


                                                                                     6
                                          Case 4:17-cr-00554-PJH Document 177 Filed 07/17/20 Page 7 of 8




                                  1    participated in a conspiracy to distribute methamphetamine throughout the San Francisco

                                  2    Bay Area, admitting to distributing a total of 307.7 grams of a mixture or substance

                                  3    containing methamphetamine and 56.4 grams of 99% pure methamphetamine. The

                                  4    court imposed a term of imprisonment at the low end of the Sentencing Guidelines range

                                  5    of 57 to 71 months imprisonment, based upon a total offense level of 25 and a criminal

                                  6    history category of I. A reduction of Silva’s sentence from 57 months to 32 or 33 months

                                  7    would result in a sentence about 24 months below the applicable guideline range and a

                                  8    disparity compared to the sentences imposed for similar crimes under the Guidelines.

                                  9    See § 3553(a)(4)(A), (6). These § 3553(a) factors weigh against a reduction in sentence.

                                  10          The court also considers “the need for the sentence imposed . . . to provide the

                                  11   defendant with . . . medical care . . . in the most effective manner.” 18 U.S.C.

                                  12   § 3553(a)(2)(D). The prison medical records show that Silva is getting adequate care
Northern District of California
 United States District Court




                                  13   and medication by prison health services for his chronic conditions of diabetes and

                                  14   hypertension. The medical records also show that the prison health services has

                                  15   examined and monitored the need for cataract removal in his right eye, referred Silva for

                                  16   an outside ophthalmology consultation, and requested an expedited off-site procedure

                                  17   with a target date of July 22, 2020. Gilbert Decl., Ex. A at 1. On this record, the need to

                                  18   provide effective medical care under § 3553(a)(2)(D) does not weigh in favor of a

                                  19   reduction in sentence. To the extent that Silva asserts that cataract removal in his right

                                  20   eye is necessary to prevent complete blindness and that he has no foreseeable

                                  21   opportunity to receive this procedure while incarcerated, this ground for relief was not

                                  22   adequately presented or briefed by the parties and the court does not take that assertion

                                  23   into consideration on the present record.

                                  24          Having considered the relevant § 3553(a) factors, the court finds that relief is not

                                  25   warranted on the grounds presented in the present motion for compassionate release.

                                  26                        c.     Danger to Community

                                  27          With respect to the applicable policy statement set forth in U.S.S.G. § 1B1.13(2)

                                  28   that compassionate release requires a finding that the defendant is not a danger to the


                                                                                     7
                                              Case 4:17-cr-00554-PJH Document 177 Filed 07/17/20 Page 8 of 8




                                  1    safety of another person or to the community, the parties have not addressed the

                                  2    relevant factors. In the absence of a showing of extraordinary and compelling reasons to

                                  3    grant compassionate release on the present motion, the court declines to weigh the

                                  4    danger question at this time.

                                  5              B.    Home Confinement

                                  6              To the extent that Silva asks the court to order release to home confinement to

                                  7    serve the remainder of his time in custody, the request is denied on the ground that the

                                  8    court has no authority to designate the place of confinement. The Ninth Circuit

                                  9    recognizes that “[t]he Bureau of Prisons has the statutory authority to choose the

                                  10   locations where prisoners serve their sentence.” United States v. Ceballos, 671 F.3d

                                  11   852, 855 (9th Cir. 2011) (per curiam) (citing 18 U.S.C. § 3621(b) (“The Bureau of Prisons

                                  12   shall designate the place of the prisoner’s imprisonment.”)).
Northern District of California
 United States District Court




                                  13   III.      CONCLUSION

                                  14             For the reasons set forth above, Silva’s motion for compassionate release under

                                  15   § 3582(c)(1)(A) on the grounds that Silva’s underlying medical conditions subject him to

                                  16   heightened risk of complications from COVID-19 is DENIED. The court GRANTS LEAVE

                                  17   TO FILE A SECOND MOTION FOR COMPASSIONATE RELEASE on the limited ground

                                  18   that cataract removal is necessary to prevent complete blindness and that the procedure

                                  19   is unavailable while he is incarcerated due to lockdown conditions. The court further

                                  20   ORDERS that the appointment of CJA counsel be extended to assist Silva with

                                  21   investigating and filing the motion on that limited ground.

                                  22             IT IS SO ORDERED.

                                  23   Dated: July 17, 2020

                                  24                                                     /s/ Phyllis J. Hamilton
                                                                                     PHYLLIS J. HAMILTON
                                  25                                                 United States District Judge
                                  26

                                  27

                                  28

                                                                                      8
